Case 1:17-cr-00722-VSB Document 123-16 Filed 02/15/19 Page 1 of 3




          Exhibit P
Registration Confirmation    Case 1:17-cr-00722-VSB Document 123-16 Filed 02/15/19 Page 2 of 3                                                                  8/1/13 7:54 AM




                                                                  Registration Confirmation


    The USDOT number assigned is: 2426159

    USDOT Personal Identifier (PIN) is: 4P71JT2R

    The Docket number assigned is: MC836003 ***Please see important message below ***

This application seeking federal registration to operate in interstate commerce or as an intrastate operation has been approved.

As a "New Entrant", the FMCSA will continue to evaluate the safety management practices through a safety audit and monitor the on-road performance prior to granting
motor carriers permanent registration. Motor carriers must maintain minimum safety standards and continue to comply with Federal Motor Carrier Safety Regulations
(FMCSRs) and applicable Hazardous Materials Regulations (HMRs) in order to continue operating in interstate commerce during and after the 18-month period. Failure
to comply with these requirements may result in the revocation of the USDOT Registration operating authority.

A follow-up letter will be mailed to all interstate commerce operations within a few days, explaining FMCSA Regulatory Registration requirements.


                                                                           Generate MCS-150



FMCSA marking rule

FMCSA Biennial update requirements

FMCSA marking rule for Intrastate Hazardous Materials motor carriers and Intrastate Non Hazardous Materials Carriers




                                                                             Modify MCS-150 Data


                                                                           Congratulations!
       You have completed the OP-1 application. Notice of the application will be published in the FMCSA Register.

       You may begin operations only after the certificate, permit or license has been issued following your compliance with the requirements shown below:

                   1.   Insurance (liability: Form BMC-91 or BMC-91X; and cargo: Form BMC-34) (49 CFR 387)
                   2.   Insurance (surety bond: Form BMC-84 or trust fund: Form BMC-85) (49 CFR 387): for brokers
                   3.   Designation of agents upon processes may be served (Form BOC-3) (49 CFR 366)
                   4.   Offer of arbitration as a means of settling loss-damage disputes (49 USC 14708): for household goods carriers

               Note: To avoid delay in the issuance of your operating authority (MC number), your name, address and MC number (excluding the suffix)
               MUST MATCH EXACTLY on all of the forms that you file, including the information filed by your insurance company.

       If the applicant fails to comply within 20 days of the date of publication in the FMCSA Register, a decision will be served notifying the applicant that the
       application will be dismissed for want of prosecution unless the applicant complies with the requirements within 60 days.

       Within 24 to 48 hours after filing your application you can visit our website at FMCSA to see the status of your application.

       If you have any questions about the OP-1 application process and the issuance of operating authority, please call the FMCSA Licensing Team at 202-366-
       9805.



To print a fascimile in PDF format of your registration entry, click the appropriate GO Button:
                                                                             Generate OP1


                            In order to view PDF files, you will need the Adobe® Acrobat® Reader™, a plug-in available from Adobe Systems, Inc.
                                           You may obtain this free plug-in at: http://www.adobe.com/products/acrobat/readstep2.html


                                    In order to view MS Word files, you may need to MS Word Viewer plug-in available from Microsoft.
                         You may obtain this free plug-in at: http://www.microsoft.com/downloads/details.aspx?FamilyID=9bbb9e60-e4f3-436d-a5a7-


https://mcmis.volpe.dot.gov/mcs150t/PKG_MCMIS_GUI_COMMON.PRC_MC…54924&pv_subsystem_code=PUB&pv_message_type=L&pv_return_code=L                                        Page 1 of 2
Registration Confirmation   Case 1:17-cr-00722-VSB Document 123-16 Filed 02/15/19 Page 3 of 3                                                                                                8/1/13 7:54 AM


                                                                                da0e5431e5c1&DisplayLang=en

August 01, 2013



                  Registration Home | FMCSA Home | Feedback | Privacy Policy | USA.gov | Freedom of Information Act (FOIA) | Accessibility | OIG Hotline | Web Policies and Important Links | Plug-ins | Safer

                                                                                      Federal Motor Carrier Safety Administration
                                                      1200 New Jersey Avenue SE, Washington, DC 20590 - 1-800-832-5660 - TTY: 1-800-877-8339 - Field Office Contacts




https://mcmis.volpe.dot.gov/mcs150t/PKG_MCMIS_GUI_COMMON.PRC_MC…54924&pv_subsystem_code=PUB&pv_message_type=L&pv_return_code=L                                                                      Page 2 of 2
